DETAILED ACTION
Status of Application
The amendments and response filed 11 August 2022 are acknowledged and have been considered in their entireties.  Claims 28-47 remain pending; Claims 40-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 28-39 remain subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Objections/Rejections
The objections to the specification/drawings for lack of sequence compliance is withdrawn.  Applicant’s have noted where the sequence identifiers are located in the Brief Description of the Drawings.  
The rejection of claim(s) 28 and 33-39 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (US 2020/0140842 – cited previously; having an effectively filed date of May 25, 2017), is withdrawn in view of the amendments to the claims which require two different fusion proteins in the system. 
The rejection of claims 28-39 under 35 U.S.C. 112(a) written description is withdrawn in view of Applicant’s remarks.

Maintained Rejection(s)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 30-31, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (US 2020/0140842 – cited herein; having an effectively filed date of May 25, 2017) in view of Wang et al. (8703489 – cited on IDS, Ref. A79).
Joung et al. teach:
Regarding claim 28 a vector which comprises a polynucleotide encoding a fusion protein comprising: a deaminase, a nCas9, a ZFP and a uracil DNA glycosylase inhibitor (UGI) – See claims 17, 24, 29-30.  
The instant claim construction of claim 28 does not require there are two fusion proteins, in addition, it does not require that the ZFP’s are necessarily different.  Thus, the construct can be a single fusion protein as taught by Joung et al.  
Regarding claims 33-34, said UGI can be located at the N-terminus or C-terminus of the fusion protein – See Figure 1, paragraph 0055.
Regarding claims 35-36, said vectors for expressing the fusion proteins are selected from plasmid vectors (paragraph 0088), viral vectors (paragraph 0089), etc. (paragraph 0094).  
Regarding claims 37-39, kits comprising the cells, vectors, nucleic acids, fusion proteins for use in methods of gene editing are taught (See paragraph 0096).  In addition, it is asserted that any receptacle comprising the vectors/cells is considered a kit.  
Joung et al. further teach a system for gene editing comprising two separate fusion proteins; the first comprising a zinc finger DNA binding domain, a deaminase domain such as a cytidine deaminase; and a second fusion protein comprising a nCas9 fused to uracil glycosylase inhibitor.  The two fusion proteins work in concert to edit targeted DNA so the deaminase can deaminate a single base in the DNA (See Figure 3), wherein the first fusion protein can further comprise a UGI at its terminus (Figure 3) and paragraph 0031:  
A nicking Cas9 (nCas9) is targeted to the deamination site by a guide RNA (gRNA). Subsequent R-loop formation produces an ssDNA editing window on the DNA strand that is not bound by nCas9 (deaminated strand). The zinc finger-deaminase complex targets dsDNA near the formed R-loop. Target cytosines in the editing window get deaminated. Nicking Cas9 induces a single strand break (SSB) in the genomic DNA (non-deaminated strand) thus attracting DNA repair proteins, e.g. involving the mismatch repair (MMR) pathway. As the edited target cytosine is converted to a uracil and the deaminated strand serves as a template for the nicked (undeaminated) strand repair is biased towards the intended cytosine to thymine transition.

	Joung et al. do not, however, teach where the nicking enzyme is zinc finger nuclease fused to zinc finger proteins which target said fusion protein to the site of DNA to have a single-stranded DNA cut. 
	Wang et al. teach vectors encoding fusion proteins which are specifically designed for inducing a targeted single-stranded break in any double stranded target sequence of interest (See Col. 25, lines 22-33).  Said system utilizes two fusion proteins, one comprising a zinc finger proteins fused to a cleavage half domain of FokI which is catalytically inactive and a fusion protein comprising zinc finger proteins fused to a cleavage half of FokI which is catalytically active – See Figure 1 and Col. 2, line 66 to Col. 3, line 9.  Said fusion proteins are delivered into cells via vectors encoding said fusion proteins including plasmid and viral vectors, including AAV vectors (See Col. 20, line 52 to Col. 23, line 44).  It is noted that said zinc finger domains/proteins can be engineered to target any predetermined DNA target site (See Col. 10, lines 16-31).  
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fusion protein of Joung et al. comprising a nCas9-UGI fusion protein which works with the other fusion protein comprising a zinc-finger protein/deaminase/UGI to deaminate a nucleotide at a single-stranded DNA break, with the SFP-FokI fusion proteins (two fusion proteins, one having active half of FokI; the other inactive FokI) of Wang et al. which also introduces single-stranded DNA breaks into any targeted sequence specific DNA site because both are designed to induce the same outcome.  Here it would be obvious to substitute one known fusion protein for another to be used in the same endeavor of introducing single-stranded DNA breaks at targeted sites.  One skilled in the would be motivated to utilize a system comprised entirely of zinc-finger fusion proteins (e.g. fused to nickase and fused to deaminase) because as noted by Wang et al. the zinc finger proteins can be controlled and targeted extremely well (See Col. 10, lines 16-31).  One skilled in the art would have a reasonable expectation of swapping out the nCas9-UGI fusion protein of Joung et al. for the dual zinc-finger FokI fusion proteins (one which is catalytically active and one that is active) because it would result in easy targeting of the target DNA to be deaminated using engineered zinc finger proteins; and because Wang et al. teach how effective introduction of ssDNA breaks are using said fusion proteins.    

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 103 as obvious over Joung et al. (US 2020/0140842) in view of Wang et al. (US 8703489).  
	Applicant’s state that one skilled in the art would have been discouraged from using ZFN’s because in paragraph 0065 of Joung et al., they teach that many one existing method for engineering zinc finger arrays, known as “modular assembly” has been shown to have a high failure rate, particularly in the context of zinc finger nucleases.  As such, one skilled in the art would never want to utilize and/or swap ZFN nuclease of Wang et al. with that of nCas9. 
	The Examiner has considered this argument but does not find it convincing.  The Examiner agrees that upon reading paragraph 0065 one skilled in the art would not want to utilize “modular assembly” for ZFN’s.  But Joung et al. point this out because the very next paragraph they detail the exact methods in the prior art to use to identify ZFN’s, namely combinatorial selection-based methods and that they have much higher success rates than modular assembly methods.  
[0066] Combinatorial selection-based methods that identify zinc finger arrays from randomized libraries have been shown to have higher success rates than modular assembly (Maeder et al., 2008, Mol. Cell, 31:294-301; Joung et al., 2010, Nat. Methods, 7:91-92; Isalan et al., 2001, Nat. Biotechnol., 19:656-660). In preferred embodiments, the zinc finger arrays are described in, or are generated as described in, WO 2011/017293 and WO 2004/099366. Additional suitable zinc finger DBDs are described in U.S. Pat. Nos. 6,511,808, 6,013,453, 6,007,988, and 6,503,717 and U.S. patent application 2002/0160940.
	Thus, Applicant’s are correct in that one skilled in the art upon reading Joung et al. would not utilize modular assembly to identify ZFN’s.  But they are also incorrect to assert that one skilled in the art would just then not use any methods for ZFN’s.  Rather, said skilled artisan reading all of Joung et al., not just picking and choosing paragraphs out of context, would be specifically directed to combinatorial selection-based methods as identified in paragraph 0066, e.g. “WO 2011/017293 and WO 2004/099366. Additional suitable zinc finger DBDs are described in U.S. Pat. Nos. 6,511,808, 6,013,453, 6,007,988, and 6,503,717 and U.S. patent application 2002/0160940.”  
	 As such, the rejection of record is maintained.

Claim 28-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (US 2020/0172895 – cited previously; having an effectively filed date of May 25, 2017) in view of Wang et al. (8703489 – cited on IDS, Ref. A79).
Joung et al. teach a system for gene editing comprising two separate fusion proteins; the first comprising a zinc finger DNA binding domain, a first half of a deaminase domain such as a cytidine deaminase; and a second fusion protein comprising a nCas9 fused to uracil glycosylase inhibitor and the second half of the deaminase domain, wherein the proteins dimerize, they form a functional deaminase.  The two fusion proteins work in concert to edit targeted DNA so the deaminase can deaminate a single base in the DNA (See Figure 4), wherein the first fusion protein can further comprise a UGI at its terminus (Figure 4) and paragraphs 0048-0049: 
To impose a stricter requirement for BEs to act on their intended target sequences rather than globally, we created a split BE architecture comprised of two separate proteins consisting of reciprocal deaminase truncation variants fused to adjacently-targeted DNA binding domains. These dimeric BE technologies make use of “split deaminases” (sDAs) that require co-localization (an “AND Gate”) of both sDA domains at adjacent DNA sites to function properly. In this scenario, spurious binding events of either “halfase” of the dimeric base-editor will be unlikely to result in productive deamination events, since each component on its own will not contain the full complement of enzymatic machinery necessary to catalyze cytosine deamination (FIGS. 2A-2G).
To create dimeric BEs, we fused an N-terminal truncation of a split deaminase (sDA1) enzyme to a ZF (though any DNA targeting domain orthogonal to Cas9, such as Cpf1, TALE, ZF, or a dCas9 orthogonal to the nCas9 used to target sDA2, may be suitable) targeted to a ˜9-24 bp sequence, and a reciprocal or somewhat overlapping C-terminal truncation of a deaminase fused to an nCas9-UGI fusion protein, such that the N-terminal truncation and the C-terminal truncation together form a functional enzyme. T

	Joung et al. teach vectors utilized to express said fusion proteins are those such as plasmid, viral vectors, etc. (See paragraph 0095-0096)
Joung et al. also teach ZF domains are chosen as the DNA binding domain for sDA1 due to their small size, presumed lack of immunogenicity, and because, unlike CRISPR-based targeting systems, they do not create an R-loop upon binding and do not expose additional substrate ssDNA to the deaminase domain (See paragraph 0051). 
	Joung et al. do not, however, teach where the nicking enzyme is zinc finger nuclease fused to zinc finger proteins which target said fusion protein to the site of DNA to be have a single-stranded DNA cut. 
	Wang et al. teach vectors encoding fusion proteins which are specifically designed for inducing a targeted single-stranded break in any double stranded target sequence of interest (See Col. 25, lines 22-33).  Said system utilizes two fusion proteins, one comprising a zinc finger proteins fused to a cleavage half domain of FokI which is catalytically inactive and a fusion protein comprising zinc finger proteins fused to a cleavage half of FokI which is catalytically active – See Figure 1 and Col. 2, line 66 to Col. 3, line 9.  Said fusion proteins are delivered into cells via vectors encoding said fusion proteins including plasmid and viral vectors, including AAV vectors (See Col. 20, line 52 to Col. 23, line 44).  It is noted that said zinc finger domains/proteins can be engineered to target any predetermined DNA target site (See Col. 10, lines 16-31).  
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fusion protein of Joung et al. comprising a the nCas9-UGI-split deaminase2 fusion protein which works with the other half of the split deaminase -zinc finger to deaminate a nucleotide at a single-stranded DNA break, with the fusion protein of Wang et al. which also introduces single-stranded DNA breaks into any targeted sequence specific DNA site because both are designed to induce the same outcome.  Here it would be obvious to substitute the fusion protein of Wang et al. for that Joung et al. for nickase second fusion protein because as Joung et al. teach, using CRIPSR Cas systems introduces R-loops into the DNA and thus opens upon the DNA for non-specific ssDNA modification by the deaminase (See paragraph 0051).  One skilled in the would be motivated to utilize a system comprised entirely of zinc-finger fusion proteins for this exact reason, e.g. less unwanted deamination events.  In addition, Wang et al. teach the zinc finger proteins can be controlled and targeted extremely well (See Col. 10, lines 16-31).  One skilled in the art would have a reasonable expectation of swapping out the nCas9-UGI-split deaminase 2 fusion protein of Joung et al. for the dual zinc-finger FokI fusion proteins-deaminase 2 (one which is catalytically active and one that is active) because it would result in easy targeting of the target DNA to be deaminated using the engineered zinc finger proteins; and because Wang et al. teach how effective introduction of ssDNA breaks are using said split FokI fusion proteins.   

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 103 as obvious over Joung et al. (US 2020/0172895) in view of Wang et al. (US 8703489).  
	The first reason for traversal is it is asserted that Joung et al. teach away from using ZFN’s because it is noted that modular assembly has a high failure rate, particularly in the context of ZFN’s.  This further necessitates the requirement for construction of cell-based testing of very larger number of zinc finger proteins (See paragraph 0070).
	However, when one skilled in the art reads the reference in its entirety, particularly even the very next paragraph, Joung et al. teach not to use modular assembly but rather combinatorial selection based methods which have “higher success rates than modular assembly” (paragraph 0071).  Further, they teach exactly which methods to use or which already identified ZFN’s to use, e.g. “In preferred embodiments, the zinc finger arrays are described in, or are generated as described in, WO 2011/017293 and WO 2004/099366. Additional suitable zinc finger DBDs are described in U.S. Pat. Nos. 6,511,808, 6,013,453, 6,007,988, and 6,503,717 and U.S. patent application 2002/0160940.”
	Applicant’s further state that one skilled in the art would not have been motivated to substitute the Cas-based protein of Joung II with another protein, particularly one from Wang’s ZFP-based fusion because off-target R-loop formation does not actually result from Joung et al. base editor system.  This is because is taught by Joung et al. in paragraph 0023 states:
Even if one half of a split BE could bind a non-target piece of ssDNA such as a genomic R-loop or transcription bubble through its sDA domain, it would not have enough machinery to reconstitute deaminase enzymatic activity….    
	Therefore, this system thus “should virtually eliminate the capacity for spurious deamination” (paragraph 0050). 
	The Examiner acknowledges these arguments but does not find them convincing.  The off-target and spurious deamination is eliminated by the split system and would be a fail proof system because even if there was off-targeting, if the two halves are not in close enough proximity they cannot deaminate anything without reconstitution as a result of said proximity.  
[0050] This architecture should virtually eliminate the capacity for spurious deamination, since any other DNA binding event by either of the two constituent halfases will lack any enzymatic deaminase activity and will be therefore unable to perturb genomic DNA. In addition, a split BE should generally increase the specificity of editing compared to typical BEs by virtue of the fact that the split BE system requires the binding of a higher number of sequential/adjacent DNA bases, thereby decreasing the off-target effects conferred by off-target binding of either halfase on its own.
	
	Furthermore, Joung et al. specifically state regarding the DNA binding domain of the split fusion proteins, that any DNA targeting domain orthogonal to Cas9, or any orthogonal DNA targeting domain as the one used for its complementary sDA1 portion (e.g. dCpf1, TALE, ZF) can be used (See paragraph 0006).   Thus, it would be obvious for one skilled in the art to utilize a known and suggested DNA binding domain for sDA2 such as that taught by Wang et al. would be an obvious choice.  This is because, selection of a known material based on its suitability for its intended use supports the determination of prima facie obviousness (MPEP 2144.07; See also Sinclair & Carroll Co. v. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945)).  
	As such, the rejection of record is maintained.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        24 October 2022